Citation Nr: 1747727	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-41 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service connected pelvis.  

3.  Entitlement to service connection for a right ankle disability to include as secondary to service connected pelvis.  



REPRESENTATION

Appellant represented by:	Matthew Wilcut, Attorney




ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to October 1966.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, in a November 2014 rating decision, the RO granted service connection for a degenerative disc disease of the lumbar spine and assigned a rating of 10 percent disabling, effective September 30, 2011.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 




REMAND


I.	DDD of the Lumbar Spine.  

The Board has also considered this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA examination findings do not meet the requirements of Correia; thus, remand is warranted.


II.	Left and Right Ankle Disability

The Veteran contends that his left and right ankle conditions are related to his military service, to include as secondary to his service connected pelvis disability.  As the reasons for remanding the claims for service connection for the left and right ankle disabilities are substantially the same, they will be addressed together for the purposes of brevity.  

The Veteran was provided a VA examination in November 2014 to determine the nature and etiology of the Veteran's bilateral ankle disability.  The examiner diagnosed the Veteran with a bilateral ankle strain.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the an in-service event, injury, or illness.  However, the opinion regarding the Veteran's bilateral ankle condition needs further medical guidance, because the VA examiner did not tailor the substance of that opinion to include a discussion of whether the Veteran's bilateral ankle condition was either caused or aggravated by his service connected pelvis disability.  

As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his bilateral ankle disability and service connected pelvis that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), afford the Veteran a VA examination with a qualified physician to determine the current severity of the service-connected DDD of the lumbar spine.  Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review.  All indicated testing should be conducted.

Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  THIS INFORMATION MUST BE DERIVED FROM JOINT TESTING FOR PAIN ON BOTH ACTIVE AND PASSIVE MOTION, IN WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

The examiner should determine if the Veteran has IVDS, and if so, if he has any incapacitating episodes, recording the total duration.

The examiner should report all neurologic impairment resulting from the service-connected DDD of the lumbar spine.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

2.  Schedule the Veteran for an examination as to the etiology of his bilateral ankle disability.  The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 



The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that any bilateral ankle disability was caused by, or results from his service-connected pelvis disability?

b. Is it at least as likely as not (50 percent or greater probability) that any bilateral ankle disability has been aggravated as the result of his service-connected pelvis disability?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues of entitlement to an initial rating for service-connected DDD, and service connection for left and right ankle disabilities, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


